DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-7 and 14-18 filed February 14, 2022.  Claims 8-13, 19, and 20 are withdrawn.
Claim Objections
Claims 1, 14, and 18 are objected to because of the following informalities:  
In regards to claim 1, line 15, the phrase “wherein said pawl is configured for rotation” should be changed to “wherein said pawl is configured for pivotal movement” so as to correspond with the language of lines 9-13, and lines 16-19 should read as follows: “said carrier about said pawl rivet during initial pivotal movement of said pawl away from the ratchet to initiate a transition of the pawl assembly out of the ratchet holding position and toward the ratchet releasing position, wherein said pawl pin is configured for engagement with said carrier to cause said carrier to pivotally move conjointly with said pawl after further pivotal movement of the pawl away from the ratchet to complete the transition of the pawl assembly from the ratchet holding position to the ratchet releasing position, wherein said carrier carries a roller, said roller being disposed between said pawl and said.”
In regards to claim 14, lines 19-22 should read as follows: “cantilevered from said carrier, and wherein said pawl is configured for pivotal movement relative to said carrier during initial pivotal movement of said pawl away from the ratchet to initiate a transition of the pawl assembly out of the ratchet holding position and toward the ratchet releasing position, and wherein said pawl is configured to engage said carrier for conjoint pivotal movement with said carrier during further pivotal movement of the pawl away from the ratchet to complete the transition of the pawl assembly from the ratchet holding position to the ratchet releasing position, thereby causing disengagement of the roller from the ratchet.”
In regards to claim 18, line 20, the word “rotation” should be changed to “pivotal movement” so as to correspond with the language used in lines 9-13, in line 21, the comma after the phrase “relative to said carrier” should be removed and a comma should be inserted after the phrase “a first stage of travel of the pawl,” and in line 22, the word “rotation” should be changed to “pivotal movement” so as to coincide with the language used in lines 9-13.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 15, the relationship between the pawl being configured for “rotation” and the “pivotal movement” of the pawl assembly is unclear from the claim language.  It is understood from the preceding lines of the claim that the carrier and the pawl of the pawl assembly pivotally move, and therefore, the “rotation” of the pawl is a pivotal movement, and will be examined as such.  See claim objection above.
In regards to claim 1, line 16, the relationship between the “initial movement” of the pawl and the “pivotal movement” of the pawl assembly is unclear from the claim language.  It is understood from the preceding lines of the claim that the carrier and the pawl of the pawl assembly pivotally move, and therefore, the “initial movement” of the pawl is a pivotal initial movement or “initial pivotal movement” and will be examined as such.  Also, it is unclear how the “ratchet holding position” is a position of the pawl alone, when the preceding lines of the claim set forth that the ratchet holding position is a position of the pawl assembly as a whole, not just one of its components.  It is understood from the specification that during initial pivotal movement of the pawl away from the ratchet initiates a transition of the pawl assembly from the ratchet holding position to the ratchet releasing position, and will be examined as such.  See claim objections above.
In regards to claim 1, line 18, the relationship between the carrier being caused to “rotate” and the “pivotal movement” of the pawl assembly is unclear from the claim language.  It is understood from the preceding lines of the claim that the carrier and the pawl of the pawl assembly pivotally move, and therefore, the “rotation” of the carrier is a pivotal movement, and will be examined as such.  See claim objection above.
In regards to claim 1, lines 17 and 18, the relationship between the engagement of the pawl pin with the carrier to cause the carrier to pivotally move conjointly with the pawl and the initial pivotal movement of the pawl, recited in lines 16 and 17, is unclear from the claim language.  It is understood from the specification that the engagement of the pawl pin with the carrier, causing the carrier to pivotally move conjointly with the pawl, occurs during further pivotal movement of the pawl and not during the initial movement of the pawl, as suggested by the claim language.  The claim will be examined as supported by the specification.  See claim objections above.
In regards to claim 14, line 19, the relationship between the pawl being configured for “rotation” and the “pivotal movement” of the pawl assembly is unclear from the claim language.  It is understood from the preceding lines of the claim that the carrier and the pawl of the pawl assembly pivotally move, and therefore, the “rotation” of the pawl is a pivotal movement, and will be examined as such.  See claim objection above.
In regards to claim 14, line 20, the relationship between the “initial movement” of the pawl and the “pivotal movement” of the pawl assembly is unclear from the claim language.  It is understood from the preceding lines of the claim that the carrier and the pawl of the pawl assembly pivotally move, and therefore, the “initial movement” of the pawl is a pivotal initial movement or “initial pivotal movement” and will be examined as such.  Also, it is unclear how the “ratchet holding position” is a position of the pawl alone, when the preceding lines of the claim set forth that the ratchet holding position is a position of the pawl assembly as a whole, not just one of its components.  It is understood from the specification that during initial pivotal movement of the pawl away from the ratchet initiates a transition of the pawl assembly from the ratchet holding position to the ratchet releasing position, and will be examined as such.  See claim objections above.
In regards to claim 14, line 21, the relationship between the carrier being caused to “rotate” and the “pivotal movement” of the pawl assembly is unclear from the claim language.  It is understood from the preceding lines of the claim that the carrier and the pawl of the pawl assembly pivotally move, and therefore, the “rotation” of the carrier is a pivotal movement, and will be examined as such.  See claim objection above.
In regards to claim 14, lines 21 and 22, the relationship between the disengagement of the roller from the ratchet and the initial pivotal movement of the pawl, recited in line 20, is unclear from the claim language.  It is understood from the specification that the disengagement of the roller from the ratchet occurs during further pivotal movement of the pawl and not during the initial movement of the pawl, as suggested by the claim language.  The claim will be examined as supported by the specification.  See claim objections above.
In regards to claim 18, lines 20 and 22, the relationship between the pawl being configured for “rotation” and the “pivotal movement” of the pawl assembly is unclear from the claim language.  It is understood from the preceding lines of the claim that the carrier and the pawl of the pawl assembly pivotally move, and therefore, the “rotation” of the pawl is a pivotal movement, and will be examined as such.  See claim objections above.
Allowable Subject Matter
Claims 1-7 and 14-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claims have been examined with the language set forth in the claim objections above.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some similar features to applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1 and 14, Cerdan (FR 2472651 A1) fails to disclose that the pawl pivotally moves relative to the carrier during an initial pivotal movement of the pawl to initiate a transition the pawl assembly from the ratchet holding position to the ratchet releasing position, and then the pawl and carrier pivotally move conjointly during further pivotal movement of the pawl to complete the transition of the pawl assembly from the ratchet holding position to the ratchet releasing position or the pawl.  Cerdan discloses an instance where the pawl could pivotally move relative to the carrier (Lines 114-118 of the Computer Generated Translation), but fails to disclose that after this pivotal movement, the pawl is further pivotally moved to provide a conjoint pivotal movement of the pawl and the carrier to complete the transition of the pawl assembly from the ratchet holding position to the ratchet releasing position.   The examiner can find no motivation to modify the device of Cerdan without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 18, Cerdan (FR 2472651 A1) fails to disclose that the pawl is configured for pivotal movement relative to the carrier over a first stage of travel of the pawl, and the pawl is further configured for synchronized pivotal movement with the carrier over a second stage of travel of the pawl.  Cerdan discloses an instance where the pawl could pivotally move relative to the carrier over a first stage of travel of the pawl (Lines 114-118 of the Computer Generated Translation), but fails to disclose that over a second stage of travel of the pawl, the pawl and carrier are configured for synchronized pivotal movement.  Cerdan discloses that in the instance where the pawl could pivotally move relative to the carrier, the roller carried by the carrier then rotates along a surface of the ratchet to disengage from the ratchet without further pivotal movement of the pawl or without pivotal movement of the pawl over a second stage.  The examiner can find no motivation to modify the device of Cerdan without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claims 1 and 14, Okeke et al. (US-10745947 B2) fails to disclose that the pawl pivotally moves relative to the carrier during an initial pivotal movement of the pawl to initiate a transition the pawl assembly from the ratchet holding position to the ratchet releasing position, and then the pawl and carrier pivotally move conjointly during further pivotal movement of the pawl to complete the transition of the pawl assembly from the ratchet holding position to the ratchet releasing position or the pawl.  Okeke et al. discloses that the carrier is attached to the pawl for conjoint movement at all times.   The examiner can find no motivation to modify the device of Okeke et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 18, Okeke et al. (US-10745947 B2) fails to disclose that the pawl is configured for pivotal movement relative to the carrier over a first stage of travel of the pawl, and the pawl is further configured for synchronized pivotal movement with the carrier over a second stage of travel of the pawl.  Okeke et al. discloses that the carrier is attached to the pawl for conjoint movement at all times.   The examiner can find no motivation to modify the device of Okeke et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
The examiner appreciates applicant’s amendments to the specification, and therefore, the objection to the specification set forth in the previous Office Action is withdrawn.
In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to claims 1, 14, and 18, new rejections under 35 U.S.C. 112(b) and corresponding claim objections are set forth in the current Office Action.
Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 24, 2022